Citation Nr: 1221371	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  05-39 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to December 1968.  He died in September 1992.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  An RO hearing was held on the appellant's claim in April 2006 and a copy of the hearing transcript has been added to the record.  A Travel Board hearing was held at the RO in December 2006 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In July 2007, the Board denied the appellant's claim.  When it was discovered that additional evidence had been in VA's possession at the time of the July 2007 Board decision but had not been considered by the Board in its decision, VA's Office of General Counsel (OGC) filed an unopposed motion for remand with the United States Court of Appeals for Veterans Claims (Court).  The Court granted VA's motion for remand in June 2008, vacating and remanding the Board's July 2007 decision.  The Board subsequently vacated its July 2007 decision in October 2008 and remanded the appellant's claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Board also remanded the appellant's claim to the RO in September 2010.

In June 2011, the Board again denied the appellant's claim.  Both the appellant, through her attorney, and OGC filed a Joint Motion for Remand ("Joint Motion") with the Court in December 2011.  Later that same month, the Court granted the Joint Motion, vacating and remanding the Board's July 2011 decision. 

The appeal is REMANDED again to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required on her part.


REMAND

The appellant essentially contends that the Veteran contracted hepatitis C during active service which led to his death from, among other things, cirrhosis of the liver.

In the Joint Motion, both parties successfully argued that VA had not complied with the duty to assist the appellant.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Both parties specifically contended that the Veteran's complete service treatment records, to include records of treatment at the U.S. Naval Base in Subic Bay, Republic of the Philippines, had not yet been obtained by VA.  Both parties also contended that there were additional relevant private treatment records from St. Paul Ramsey Hospital (now known as Regions Medical Center), St. Paul, Minnesota, which had not been obtained and associated with the claims file.  See Joint Motion for Remand dated December 12, 2011, at pp. 2.  Both parties finally argued that, after these additional records had been obtained and associated with the claims file, a new opinion concerning the contended causal relationship between the cause of the Veteran's death and active service should be obtained.  Id., at pp. 3-4.

A review of the claims file indicates that the appellant testified at her RO hearing in April 2006 that the Veteran had been treated at the U.S. Naval Base in Subic Bay, Republic of the Philippines, during his active service.  See RO hearing transcript dated April 18, 2006, at pp. 3-4.  A review of the claims file confirms that the RO requested the Veteran's complete service personnel records in May 2006.  These records currently are associated with the Veteran's claims file.  The Veteran's available service treatment records currently associated with the claims file do not include any records of in-service treatment from the U.S. Naval Base in Subic Bay, Republic of the Philippines, however.  In July 2008 correspondence sent to the National Personnel Records Center in St. Louis, Missouri (NPRC), the appellant requested the Veteran's complete service treatment records and indicated that he had been treated at the U.S. Naval Base in Subic Bay, Republic of the Philippines, from December 1967 to April 1968 and from June to November 1968.  The NPRC responded to the appellant's request for the Veteran's complete service treatment records by informing her that these records had been loaned to VA.  

Given the Court's December 2011 Order granting the Joint Motion, the Board finds that, on remand, the RO should attempt to obtain the Veteran's complete service treatment records, to include records of treatment at the U.S. Naval Base in Subic Bay, Republic of the Philippines, from the appropriate Federal records repository.  The Board also finds that the RO should attempt to obtain the Veteran's complete post-service treatment records, to include any records available from St. Paul Ramsey Hospital (now known as Regions Medical Center), St. Paul, Minnesota.  The Board finally finds that, after these records have been obtained, or after the time for a response has expired, the claims file should be forwarded to a VA examiner for an opinion concerning the contended causal relationship between the cause of the Veteran's death and active service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate Federal records repository and request the Veteran's complete service treatment records, to include all records of treatment at the U.S. Naval Base in Subic Bay, Republic of the Philippines, from December 1967 to April 1968 and from June to November 1968.  If these records have been retired, take appropriate action to recall them from storage.  A copy of any request(s) for these records, and any reply, to include all records obtained and/or a negative reply, should be included in the claims file.  

If these records cannot be located, or if it is reasonably certain that these records do not exist or that further efforts to obtain them would be futile, then the RO should document this fact in the claims file.  

2.  Contact the appellant and/or her attorney and ask her to identify all VA and non-VA clinicians who treated the Veteran for hepatitis C, cirrhosis, pneumonia, and/or for severe chronic obstructive pulmonary disease prior to his death.  Ask the appellant and/or her attorney to provide copies of any of the Veteran's service treatment records which may be in her possession.  Obtain all VA treatment records for the Veteran dated prior to his death which have not been obtained already.  Once signed releases are received from the appellant, obtain all private treatment records for the Veteran dated prior to his death which have not been obtained already, to include all records from St. Paul Ramsey Hospital (now known as Regions Medical Center), St. Paul, Minnesota.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  After the above development has been completed to the extent possible, or after the time for a response has expired, then forward the claims file and a copy of this remand to a VA examiner for an opinion concerning the contended causal relationship between the cause of the Veteran's death and active service.  Based on a review of the complete claims file, to include any records obtained since March 2009 and/or in response to this remand, the VA examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that, prior to his death, the Veteran's cirrhosis was related to active service or any incident of service.  This examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's cirrhosis contributed substantially or materially to his death from pneumonia complications and severe chronic obstructive pulmonary disease (COPD).

The examiner is advised that the appellant (the Veteran's surviving spouse) contends that the Veteran experienced hepatitis C in active service which caused cirrhosis that subsequently contributed to or caused his death.  A complete rationale must be provided for any opinions expressed.

4.  Review all evidence received since the last prior adjudication and readjudicate the appellant's claim.  If the determination remains unfavorable to the appellant, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the appellant and her attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

